DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed November 19, 2021.  Claims 1-20 remain pending in the application.  
Claims 1, 3, 6, 8, 11, 13, 16 and 18 are currently amended.  
No claims have been canceled.
No claims are new.

Response to Arguments
Applicant’s arguments, see REMARKS, filed November 19, 2021, with respect to 1-20 rejected under 35 USC § 103(a) as being unpatentable over Islam et al. (US 2018/0176949 A1) in view of Yuan et al. (US 2011/0051835 A1), have been fully considered, but they are not persuasive. The examiner has thoroughly reviewed the applicant’s arguments, however, firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.

(1) Applicant’s arguments: “The Office Action emphasizes that the second random access message can be in the form of an "RRC connection request message," (see Office Action, p. 3, emphasis original) in alleging that the second random access message of Islam is an "uplink transmission subset restriction (UL- TxSR) request." Id. However, an RRC connection request is well-known in the art, and it generally serves to request an RRC connection, not a request to apply a restriction to an uplink 
Examiner’s response: 
	Paragraph [0077] recites, “Following reception of a directional RACH response message, the UE 115-a may transmit a second random access message (e.g., a connection request) to the base station 105-a. In some cases, the second random access message may also be referred to as a Layer 2 (L2) or Layer 3 (L3) message, and may be a Msg3 of a four part random access procedure, an RRC connection request message, a tracking area update, or a scheduling request (SR). In some cases, the base station 105-a may refine its transmit beam 205 for transmission of the directional RACH response message, based on for example, channel conditions at the time. The base station 105-a may utilize a narrow beam pattern, or increase its transmit power, or vary other beam-related parameters. The beam refinement procedure may be initiated by the base station 105-a during transmission of the directional RACH response message and may be used by the UE 115-a in selecting a different uplink transmit power or a different uplink transmit beam during transmission of the second random access message, as described below.”
From this passage “the base station may utilize a narrow beam pattern,  or increase its transmit power, or vary other beam-related parameters” one or ordinary skill in the art would know that the RRC connection request is one type of message  the second random access message could be and that in response to the message, the base station may initiate a “beam refinement” which would select a subset of possible beams. Thus, Islam teaches “an uplink transmission subset restriction (UL-TxSR) 




	




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-11, 13-16 and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 2018/0176949 A1) in view of Yuan et al. (US 2011/0051835 A1).

Regarding claim 1: 
As shown in FIGS. 1-19, Islam discloses a method of a terminal (see FIG. 1, UE 115) in a communication system (FIG. 1, wireless communication system 100
transmitting, to a base station, an uplink transmission subset restriction (UL-TxSR) request for applying a restriction of subset of uplink transmission parameter (see FIG. 5, second random access message 530 or 545 and parargraph [0109]; “The second random access message may be an RRC connection request message, an L2/L3 message, or a Msg3, for example.”), based on a predetermined condition related to uplink transmission power (see paragraph [0112]; “The transmission power may also be determined based on a delta power function dependent on the retransmission number. Further, the UE 115-c may identify a different uplink transmission beam and/or power for each retransmission of the second random access message. In some cases, the UE 115-c may proceed to retransmit the second random”); 
receiving, from the base station, a response corresponding to the UL-TxSR request (see FIG. 5, contention resolution message 550 and paragraph [0113]; “At 550, the UE 115-c may receive, from base station 105-c, a response to the second random access message, such as a Msg4 transmission message or a contention resolution message.”).

Islam discloses all of the above, however, Islam does not explicitly disclose transmitting, to the base station, an uplink signal by applying the restriction of the subset of uplink transmission parameter.
However, Yuan discloses transmitting an uplink signal to a base station based on a UL-TxSR (see paragraph [0076] where Yuan discloses using a subset of antennas for uplink transmission based on a request; “In another embodiment of the present disclosure (flow diagram S1000, FIG. 8), upon receiving a collaborative MU-MIMO request (S1002), mobile device 16 may switch to transmitting in MU-MIMO mode with one or more of its antennas 40 (S1004). If no collaborative MU-MIMO request is received, mobile device 16 may transmit in SU-MIMO mode with two or more of its antennas 40 (S1006). This may allow mobile device 16 to take advantage of transmitting with two antennas in SU-MIMO mode until it receives a collaborative MU-MIMO request from, for example, base station 14, at which time mobile device 14 may drop down to transmitting with one antenna (or more than one antenna, for enhanced MU-MIMO mode).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Islam as taught by Yuan and transmit to the base station an uplink signal based on the UL-TxSR thus allowing more reliable communication between the terminal and the base station (see Yuan, paragraph [0008]).

Regarding claim 3: 
The combination of Islam and Yuan discloses the method of claim 1, wherein the uplink transmission parameter comprises at least one of a codebook, an antenna port, a spatial relation or a transmission configuration indication (TCI) state (see Yuan, paragraph [0076] where Yuan describes using a subset of antennas) .



Regarding claim 4: 
The combination of Islam and Yuan discloses the method of claim 1 further comprising receiving, from the base station, a plurality of beam configuration information for uplink transmission (see Islam paragraph [0071] where Islam discusses beam refinement).

Regarding claim 5: 
The combination of Islam and Yuan discloses the method of claim 4 further comprising transmitting, to the base station, the uplink signal based on at least one beam configuration information see Islam, FIG. 5, beam refinement procedure 520 and paragraph [0108]).

Regarding claim 6: 
As shown in FIGS. 1-19, Islam discloses a method of a base station (see Yuan, paragraph [0008]) in a communication system (FIG. 1, wireless communication system 100), the method comprising: 
receiving, from a terminal, an uplink transmission subset restriction request for applying a restriction of subset of uplink transmission parameter (see FIG. 5, second random access message 530 or 545 and parargraph [0109]; “The second random access message may be an RRC connection request message, an L2/L3 message, or a Msg3, for example.”), based on a predetermined condition related to uplink transmission power (see paragraph [0112]; “The transmission power may also be determined based on a delta power function dependent on the retransmission number. Further, the UE 115-c may identify a different uplink transmission beam and/or power for each retransmission of the second random access message. In some cases, the UE 115-c may proceed to retransmit the second random”); 
transmitting, to the terminal, a response corresponding to the UL-TxSR request (see FIG. 5, contention resolution message 550 and paragraph [0113]; “At 550, the UE 115-c may receive, from base station 105-c, a response to the second random access message, such as a Msg4 transmission message or a contention resolution message.”).

Islam discloses all of the above, however, Islam does not explicitly disclose receiving, from the terminal, an uplink signal that the restriction of the subset of uplink transmission parameter is applied.
However, Yuan discloses receiving an uplink signal from a terminal based on a UL-TxSR (see paragraph [0076] where Yuan discloses using a subset of antennas for uplink transmission based on a request; “In another embodiment of the present disclosure (flow diagram S1000, FIG. 8), upon receiving a collaborative MU-MIMO request (S1002), mobile device 16 may switch to transmitting in MU-MIMO mode with one or more of its antennas 40 (S1004). If no collaborative MU-MIMO request is received, mobile device 16 may transmit in SU-MIMO mode with two or more of its antennas 40 (S1006). This may allow mobile device 16 to take advantage of transmitting with two antennas in SU-MIMO mode until it receives a collaborative MU-MIMO request from, for example, base station 14, at which time mobile device 14 may drop down to transmitting with one antenna (or more than one antenna, for enhanced MU-MIMO mode).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Islam as taught by Yuan and receive from the terminal an uplink signal based on the UL-TxSR thus allowing more reliable communication between the terminal and the base station (see Yuan, paragraph [0008]).

Regarding claim 8: 
The combination of Islam and Yuan discloses the method of claim 6, wherein the uplink transmission parameter comprises at least one of a codebook, an antenna port, a spatial relation or a transmission configuration indication (TCI) state (see Yuan, paragraph [0076] where Yuan describes using a subset of antennas).

Regarding claim 9: 
The combination of Islam and Yuan discloses the method of claim 6 further comprising transmitting, to the terminal, a plurality of beam configuration information for uplink transmission (see Islam paragraph [0071] where Islam discusses beam refinement).

Regarding claim 10: 
The combination of Islam and Yuan discloses the method of claim 9 further comprising receiving, from the terminal, the uplink signal based on at least one beam configuration information among the plurality of beam configuration information received from the base station (see Islam, FIG. 5, beam refinement procedure 520 and paragraph [0108]).

Regarding claim 11: 
As shown in FIGS. 1-19, Islam discloses a terminal (see FIG. 1, UE 115) in a communication system (FIG. 1, wireless communication system 100), the terminal comprising: 
a transceiver (see FIG. 9, transceiver 935); and 
a controller (see FIG. 9, processor 920 and paragraph [0150]; “Device 905 may include components for bi-directional voice and data communications including components for transmitting and receiving communications, including UE random access manager 915, processor 920, memory 925, software 930, transceiver 935, antenna 940, and I/O controller 945.”) configured to: 
transmit, to a base station via the transceiver, an uplink transmission subset restriction request for applying a restriction of subset of uplink transmission parameter(see FIG. 5, second random access message 530 or 545 and parargraph [0109]; “The second random access message may be an RRC connection request message, an L2/L3 message, or a Msg3, for example.”), based on a predetermined condition related to uplink transmission power (see paragraph [0112]; “The transmission power may also be determined based on a delta power function dependent on the retransmission number. Further, the UE 115-c may identify a different uplink transmission beam and/or power for each retransmission of the second random access message. In some cases, the UE 115-c may proceed to retransmit the second random”
receive, from the base station via the transceiver, a response corresponding to the UL-TxSR request (see FIG. 5, contention resolution message 550 and paragraph [0113]; “At 550, the UE 115-c may receive, from base station 105-c, a response to the second random access message, such as a Msg4 transmission message or a contention resolution message.”). 

Islam discloses all of the above, however, Islam does not explicitly disclose transmitting, to the base station via the transceiver, an uplink signal by applying the restriction of the subset of uplink transmission parameter.
However, Yuan discloses transmitting an uplink signal to a base station via the transceiver based on a UL-TxSR (see paragraph [0076] where Yuan discloses using a subset of antennas for uplink transmission based on a request; “In another embodiment of the present disclosure (flow diagram S1000, FIG. 8), upon receiving a collaborative MU-MIMO request (S1002), mobile device 16 may switch to transmitting in MU-MIMO mode with one or more of its antennas 40 (S1004). If no collaborative MU-MIMO request is received, mobile device 16 may transmit in SU-MIMO mode with two or more of its antennas 40 (S1006). This may allow mobile device 16 to take advantage of transmitting with two antennas in SU-MIMO mode until it receives a collaborative MU-MIMO request from, for example, base station 14, at which time mobile device 14 may drop down to transmitting with one antenna (or more than one antenna, for enhanced MU-MIMO mode).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Islam as taught by Yuan and transmit to the base station an uplink signal based on the UL-TxSR thus allowing more reliable communication between the terminal and the base station (see Yuan, paragraph [0008]).

Regarding claim 13: 
see Yuan, paragraph [0076] where Yuan describes using a subset of antennas).

Regarding claim 14: 
The combination of Islam and Yuan discloses the terminal of claim 11, wherein the controller is further configured to receive, from the base station, a plurality of beam configuration information for uplink transmission (see Islam paragraph [0071] where Islam discusses beam refinement).

Regarding claim 15: 
The combination of Islam and Yuan discloses the terminal of claim 14, wherein the controller is further configured to transmit, to the base station, the uplink signal based on at least one beam configuration information among the plurality of beam configuration information received from the base station (see Islam, FIG. 5, beam refinement procedure 520 and paragraph [0108]).

Regarding claim 16: 
As shown in FIGS. 1-19, Islam discloses a base station in a communication system, the base station comprising: 
a transceiver (see FIG. 13, transceiver 1335); and 
a controller (see FIG. 13, processor 1320 and paragraph [0178]; “Device 1305 may include components for bi-directional voice and data communications including components for transmitting and receiving communications, including base station random access manager 1315, processor 1320, memory 1325, software 1330, transceiver 1335, antenna 1340, network communications manager 1345, and base station communications manager 1350. These components may be in electronic communication via one or more busses (e.g., bus 1310). Device 1305 may communicate wirelessly with one or more UEs 115.”) configured to: 
receive, from a terminal via the transceiver, an uplink transmission subset restriction request for applying a restriction of subset of uplink transmission parameter (see FIG. 5, second random access message 530 or 545 and parargraph [0109]; “The second random access message may be an RRC connection request message, an L2/L3 message, or a Msg3, for example.”), based on a predetermined condition related to uplink transmission power; 
transmit, to the terminal via the transceiver, a response corresponding to the UL- TxSR request (see FIG. 5, contention resolution message 550 and paragraph [0113]; “At 550, the UE 115-c may receive, from base station 105-c, a response to the second random access message, such as a Msg4 transmission message or a contention resolution message.”).

Islam discloses all of the above, however, Islam does not explicitly disclose receiving, from the terminal via the transceiver, an uplink signal that the restriction of the subset of uplink transmission parameter is applied.
However, Yuan discloses receiving an uplink signal from a terminal via the transceiver based on a UL-TxSR (see paragraph [0076] where Yuan discloses using a subset of antennas for uplink transmission based on a request; “In another embodiment of the present disclosure (flow diagram S1000, FIG. 8), upon receiving a collaborative MU-MIMO request (S1002), mobile device 16 may switch to transmitting in MU-MIMO mode with one or more of its antennas 40 (S1004). If no collaborative MU-MIMO request is received, mobile device 16 may transmit in SU-MIMO mode with two or more of its antennas 40 (S1006). This may allow mobile device 16 to take advantage of transmitting with two antennas in SU-MIMO mode until it receives a collaborative MU-MIMO request from, for example, base station 14, at which time mobile device 14 may drop down to transmitting with one antenna (or more than one antenna, for enhanced MU-MIMO mode).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Islam as taught by Yuan and receive from the terminal an uplink signal based on the UL-TxSR thus allowing more reliable communication between the terminal and the base station (see Yuan, paragraph [0008]).

Regarding claim 18: 
The combination of Islam and Yuan discloses the base station of claim 16, wherein an uplink transmission subset comprises at least one of a codebook, an antenna port, a spatial relation or a transmission configuration indication (TCI) state (see Yuan, paragraph [0076] where Yuan describes using a subset of antennas).

Regarding claim 19: 
The combination of Islam and Yuan discloses the base station of claim 16, wherein the controller is further configured to transmit, to the terminal, a plurality of beam configuration information for uplink transmission (see Islam paragraph [0071] where Islam discusses beam refinement).

Regarding claim 20: 
The combination of Islam and Yuan discloses the base station of claim 19, wherein the controller is further configured to receive, from the terminal, the uplink signal based on at least one beam configuration information among the plurality of beam configuration information received from the base station (see Islam, FIG. 5, beam refinement procedure 520 and paragraph [0108]).

Claims 2, 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Islam and Yuan as applied to claims 1, 6, 11, and 16 above, and further in view of Kodali et al. (US 2014/0200003 A1).
Regarding claim 2: 
The combination of Islam and Yuan discloses the method of claim 1, but does not specifically disclose the additional limitation of wherein the predetermined condition related to uplink transmission power is determined based on at least one of a distance between the terminal and a user, or a relative direction between the terminal and the user.
Kodali discloses wherein a predetermined condition related to uplink transmission power is determined based on at least one of a distance between the terminal and a user, or a relative direction between the terminal and the user (see paragraph [0030]; “The device can move to connected mode on the LTE network for a signaling purpose and send a tracking area update (TAU) request to the LTE network. If the device is still transmission power capped due to proximity to a human body, such as if the device is being held close to a human head, the device can again report a modified downlink signal quality to the LTE network and can again be redirected to the WCDMA network, as the device can sense proximity to a human body when in connected mode.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Islam and Yuan as taught by Kodali and wherein a predetermined condition related to uplink transmission power is determined based on at least one of a distance between the terminal and a user, or a relative direction between the terminal and the user (see Kodali, paragraph [0030]).

Regarding claim 7: 
see Kodali, paragraph [0030]).

Regarding claim 12: 
The combination of Islam, Yuan, and Kodali discloses the terminal of claim 11, wherein the predetermined condition related to uplink transmission power is determined based on at least one of a distance between the terminal and a user, or a relative direction between the terminal and the user (see Kodali, paragraph [0030]).

Regarding claim 17: 
The combination of Islam, Yuan, and Kodali discloses the base station of claim 16, wherein the predetermined condition related to uplink transmission power is determined based on at least one of a distance between the terminal and a user, or a relative direction between the terminal and the user (see Kodali, paragraph [0030]).








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631    
/SAM K AHN/Supervisory Patent Examiner, Art Unit 2633